             Case 4:19-cv-04029-KES Document 1-3 Filed 02/08/19 Page 1 of 3 PageID #: 33
              Case 4:18-cr-40100-KES Document 83 Filed 01/14/19 Page 1 of 3 PagelD#: 493

AO 245B (Rev. 11/16) Judgment in a Criminal Case
           Sheet 1



                                        United States District Court
                                                   District Of South Dakota, Southern Division

              UNITED STATES OF AMERICA                                          JUDGMENT IN A CRIMINAL CASE
                                  V.



                      Laserlith Corporation                                     Case Number:            4:18CR40100-3

                                                                                USM Number:             N/A

                                                                                Timothy W. Billion / Noah F. Stem
                                                                                Defendant's Attorney
THE DEFENDANT:

■ pleaded guilty to count(s)       1 ofthelnformation.

□ pleaded nolo contendere to count(s)
    which was accepted by the Court.
□ was found guilty on count(s)
    after a plea of not guilty.
The defendant is adjudicated guilty ofdiese offenses:
Title & Section                                              Nature of Offense                                   Offense Ended          Count
18U.S.C. § 1343                                              Conspiracy to Commit Wire Fraud                           2016                1




The defendant is sentenced as provided in this Judgment. The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

□ The defendant has been found not guilty on count(s)

□ Count(s)                                                                        □ is □ are dismissed on the motion of the United States.


It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence, or
mailing address until all fmes, restitution, costs, and special assessments imposed by this Judgment are fully paid. If ordered to pay restitution,
die defendant must notify the Court and United States attorney of material changes in economic circumstances.

                                                                        01/14/2019
                                                                        Date of Imposition of Jud^ent




                                                                        Signature of Judge




                                                                        Karen E. Schreier. United States District Judge
                                                                        Name and Title of Judge




                                                                                                                              EXHIBIT

                                                                                                                                 3
             Case 4:19-cv-04029-KES Document 1-3 Filed 02/08/19 Page 2 of 3 PageID #: 34
              Case 4:18-cr-40100-KES Document 83 Filed 01/14/19 Page 2 of 3 PagelD #: 494
                                                                                                                           Judgment - Page 2 of3

AO 245B (Rev. 11/16)Judgment in a Criminal Case
        Sheet 5—Criminal Monetary Penalties

 DEFENDANT:                        Laserlith Coiporatioii
 CASE NUMBER:                      4:18CR40ld0-3

                                             CRIMINAL MONETARY PENALTIES

      You must pay the total criminal monetary penalties under the Schedule ofPayments set below.

                     Assessment                   JVTA Assessment*            Fine                          Restitution
 TOTALS             $400                          -Not Applicable             Waived                        $1,084,418.60


 □       The determination of restitution is deferred until
         An AmendedJudgment in a Criminal Case {AO 245C) will be entered after such determination.

 □       You must make restitution (including commimity restitution) to the following payees in the amount listed below.

        If you make a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in the
        priority order or percentage payment column below. However; pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
        before the United States is paid.

 Name of Payee                                              Total Loss**             Restitution Ordered           Priority or Percentage
 National Science Foundation (NSF)                            $812,656.00              . $812,656.00
 National Aeronautics and Space Administration                $124,942.77                $124,942.77
 (NASA) ,                .
 Department of Energy (DOE)                                   $146,819.83                $146,819.83




 TOTALS                                                     $1.084.418.60                 $1,084,418.60

 □      Restitution amount ordered pursuant to Plea Agreement $

□       Yoii must pay interest on r^titution and a fine ofmore than $2,500, unless the restitution or fine is paid in full before the
        fifteenth day after the date ofthe Judgment, pursuant to 18 U.S.C. §-3612(f). All ofthe payment options on the Schedule of Payments
        may be subject to penalties for delinquency and default pursuant to 18 U.S.C, § 3612(g).


□       The Court determined that you do not have the ability to pay interest and it is ordered that:

        □      the interest requirement is waived for the      □      fine    □      restitution.

        n      the interest requirement for the    □        fine     □       restitution is modified as follows:


* Justice for Victims ofTrafficking Act of20I5, Pub. L, No. 114-22.
** Findings for the total amount of losses are required under Chapters 109A, 110, llOA, and 1I3A-of Title 18 for offenses committed on
or after September 13,1994, but before April 23,1996.
                Case 4:19-cv-04029-KES Document 1-3 Filed 02/08/19 Page 3 of 3 PageID #: 35
                    Case 4;18-cr-40100-KES Document 83 Filed 01/14/19 Page 3 of 3 PagelD #: 495
                                                                                                                                       Judgment - Page 3 of3

A0245B       (Rev. 11/16)Judgment in a Criminal Case
             Sheet 6—Schedule ofPayments


 DEFENDANT:                            Laserlith Corporation
 CASE NUMBER:                          4:18CR40I00-3



                                                           SCHEDULE OF PAYMENTS

 Having assessed your ability to pay, payment ofthe total criminal monetary penalties is due as follows:

 A       ■      Lump sum payment of           $1,084,818.60         due immediately, balance due

               □.     not later than                         .          , or

              □       in accordance with        □      Q    □              □      E, or        □ F below; or


 B       □      Payment to begin immediately (may be combined with                D       C,     □    D, or      □ F below); or

 C       p      Payment in equal                        (e.g., weekly, monthly, quarterly) installments of $                     ,
                to commence                                                (e.g., 30 or 60 days) after the date of this Judgment; or

D        □      Payment in equal                        (e.g.. weekly, monthly, quarterly) installments of $                     ,
                to commence                                            ^       30 or 60          after release from imprisonment to a
                term of supervision; or

                Payment of the total restitution and other criminal monetary penalties shall be due in regular quarterly installments of 50% of
E        □
                the deposits in your inmate trust account while the you are in custody, or 10% of your inmate trust account while serving
                custody at a Residential Reentry Center. Any portion of the monetary obligation(s) not paid in full prior to your release from
                custody shall be due in monthly installments of $          , such payments to begin                days following your release.


 F       □      Special instructions regarding the payment of criminal monetary penalties:




Unless the Court has expressly ordered otherwise, if this Judgment imposes imprisonment, payment of criminal monetary penalties is due
during the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons'
Inmate Financial Responsibility Program, are made to the clerk ofthe court.

You shall receive credit for all payments previously made toward any criminal monetary penalties imposed.
H        Joint and Several
         Defendant and Co-Defendant Names and Case Numbers (including defendant number). Total Amoimt, Joint and Several Amount,
         and corresponding payee, if appropriate.
         WallaceTang          4:18CR40100-01           $1,084,418.60
         Black Hills Nanosystems, Corporation 4:18CR4100-04 $1,084,418.60
         Blue Sky Engineering, Incorporated 4:18CR40100-05 $1,084,418.60
n        You shall pay the cost of prosecution.
□        You shall pay the following court cost(s):
□        You shall, forfeit your interest in the following property to tlie United States:

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal,
(5) fine interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution arid court
costs.
